Citation Nr: 1144628	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claims file is currently under the jurisdiction of the VA RO in Oakland, California.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran identified treatment that are potentially relevant to his claim - his treatment at the Gould Medical Group, Dr. Ereso, and the VA outpatient clinic in Modesto, California.  Hearing Transcript, pages 6-8.  A review of the record reflects that the appellant was treated at the Gould Medical Group before and after his active service and that the RO last requested records from the VA outpatient clinic in Modesto, California, in July 2008.  The RO must attempt to obtain all outstanding records from these providers.

On the Veteran's November 1971 pre-induction examination, hypertension was not diagnosed, nor was the disorder diagnosed on the date of entrance.  Because hypertension was noted on service entrance, the presumption of soundness contained in 38 U.S.C.A. § 1111 (West 2011) does attach.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Elevated blood pressure readings were obtained within a week of entrance into service, and hypertension was eventually diagnosed.  A June 1972 medical board determined that the Veteran's hypertension existed prior to active service and that it was not aggravated by service.   A bare conclusion, even one written by medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  While the service treatment records show a diagnosis of hypertension and elevated blood pressure readings shortly after the appellant entered active service, in the report itself there is no stated factual predicate, such as the other service treatment records, for the medical board's conclusions.  Therefore, a VA examination and medical opinion is necessary.

At the July 2008 VA examination, the Veteran reported that he was receiving disability benefits secondary to multiple medical problems not related to hypertension.  In light of the other reasons for remand and despite the appellant's assertion, the RO should attempt to obtain records from the Social Security Administration because they may be potentially relevant.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain all records pertaining to treatment for hypertension from the Gould Medical Group, to especially include the records from August 1972 to the present; Dr. Ereso; and the VA outpatient clinic in Modesto, California, from July 2008 to the present.  The RO should obtain any such records and associate them with the Veteran's VA claims folder.  

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran's receipt of disability benefits from that agency.  Any such records so obtained should be associated with the appellant's VA claims folder.

3.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of the current hypertension.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must opine whether the Veteran's current hypertension clearly and unmistakably (undebatably) preexisted active service, and whether it is also clear and unmistakable (undebatable) that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting hypertension.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the claim on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


